Citation Nr: 0216072	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  94-28 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for glaucoma for accrued 
benefit purposes.  

2. Entitlement to service connection for bilateral above-the-
knee amputations for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to July 
1946.  The veteran dies in March 1994.  The appellant is the 
veteran's widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Montgomery Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The appellant testified at a hearing at the RO before a 
member of the Board in August 1999.  

The case was remanded by the Board in December 1999.  

The issue certified before the Board was whether new and 
material evidence had been submitted to reopen the claims for 
service connection for glaucoma and bilateral above-the-knee 
amputations for accrued benefits purposes.  Service 
connection for these disorders had been denied during the 
veteran's lifetime.  Zevalink v. Brown, 6 Vet. App. 483 
(1994).  The last decision that denied service connection for 
these disorders was in 1990.  Since that time, there has been 
significant changes in the regulations applicable to cases 
involving ionizing radiation exposure.  In such cases, where 
there is new, liberalizing legislation, the case should be 
reviewed on a de novo basis.  Spencer v. Brown, 4 Vet. App. 
283 (1993); aff'd 17 F.3d 368 (Fed. Cir. 1994).


REMAND

The appellant's claim is based upon claims for service 
connection for glaucoma and the residuals of bilateral below-
the-knee amputations, as residuals of radiation exposure 
during service that were pending at the time of the veteran's 
death. Controlling laws and regulations provide that service 
connection for conditions claimed to be due to exposure to 
ionizing radiation in service can be established in any of 
three different ways.  First, there are diseases that are 
presumptively service connected under 38 U.S.C.A. § 1112(c) 
(West 1991) and 38 C.F.R. § 3.309 (2001).  Second, direct 
service connection can be established under 38 C.F.R. § 
3.303(d) by showing that the disease was incurred during or 
aggravated by service which includes the difficult burden of 
tracing causation to a condition or event during service.  
Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  
Third, service connection can be established under 38 C.F.R. 
§ 3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
a radiogenic disease or if the claimant has submitted 
competent scientific or medical evidence that the claimed 
condition is a radiogenic disease. 

The veteran had indicated that while serving aboard the 
U.S.S. LST 1065 he was on liberty in Hiroshima for three to 
four hours on approximately August 20, 1945.  Shortly 
thereafter he noticed skin lesion on his lower extremities 
which did not go away.  Of record are statements from several 
physicians, which relate the bilateral above-the-knee 
amputations to the veteran's reported exposure to radiation.  
These documents include several statements from reported 
experts Donnell W. Boardman, M.D, and K. Z. Morgan, M.D along 
with supporting medical literature.  

If a radiation claim is based on a disease other than one of 
those listed in 38 C.F.R. § 3.311(b), VA shall nevertheless 
consider the claim under the foregoing provisions provided 
that the claimant has cited or submitted competent scientific 
or medical evidence that the claimed condition is a 
radiogenic disease.  38 C.F.R. § 3.311(b)(4); See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Consequently, the 
veteran is entitled to the procedural advantages set forth in 
38 C.F.R. § 3.311 (2001).  Under the relevant sections of 38 
C.F.R. § 3.311, when such a disease manifests itself 
subsequent to service and it is contended that the disease is 
a result of exposure to ionizing radiation in service, a dose 
assessment as to the size and nature of the radiation must be 
made.

In this regard, the Board finds that, because the RO has not 
obtained a dose assessment, the duty to assist under 38 
C.F.R. § 3.311 has not been fulfilled, and that a remand for 
further development is therefore required.  On remand, the RO 
should obtain a complete set of the veteran's service 
personnel records from the service department, and exhaust 
the available avenues for the procurement of radiation 
dosimetry data, including the preparation by the Defense 
Nuclear Agency (DNA) of a dosage estimate for the veteran 
pursuant to 38 C.F.R. § 3.311(a)(2)(i). (DNA was subsequently 
merged into the Defense Threat Reduction Agency).  The RO 
should undertake the development set forth in 38 C.F.R. § 
3.311.

It is further noted that, regarding the claim for service 
connection for glaucoma, the appellant has contended that the 
episode of night blindness, noted by the veteran during 
service, is an early manifestation of glaucoma.  The Board 
believed that an opinion regarding the validity of this 
contention is needed.  

Accordingly, the case is remanded for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) codified at 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 1991 & Supp. 
2002) and the implementing regulations 
are fully complied with and satisfied. 
See also 66 Fed. Reg. 45620-32 (August 
29, 2001) (to be codified at 38 C.F.R. § 
3.159).

2.  The RO should obtain a complete copy 
of the veteran's service personnel 
records and obtain clarification from the 
service department regarding exactly 
which units the veteran served with, 
where his units were located, and his 
units job, with regard to the veteran's 
radiation exposure in August 1945.  
Thereafter the RO should obtain as much 
information as possible about the 
veteran's exposure to ionizing radiation 
during service by contacting the Defense 
Threat Reduction Agency and obtaining 
copies of any pertinent DD Form(s) 1141 
(Record of Occupational Exposure to 
Ionizing Radiation).  Any additional 
development indicated should be 
undertaken, and the information received 
should be associated with the veteran's 
claims file.  Then, the RO should refer 
the case to the VA Under Secretary for 
Benefits for further review and 
development for both disabilities in 
issue in accordance with the provisions 
of 38 C.F.R. § 3.311.  

3.  If service connection for glaucoma 
due to radiation exposure is not 
established, the claims folder should be 
forwarded to a VA ophthalmologist for 
review and an opinion as to whether it is 
as likely as not that the veteran's 
glaucoma is related to service, to 
include the apparent failure of the night 
vision test in January 1945.  A complete 
rational for any opinion expressed should 
be included in the report.

When this action is completed, the claims should be reviewed 
by the RO.  Should the decision remain adverse, the appellant 
and her representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




